An examination of the record in this cause discloses that no final judgment was rendered in the trial court. The order appealed from was one sustaining a general demurrer of each of the appellees to appellant's petition, to which action the appellant excepted, and gave notice of appeal to this court. But the order does not undertake to dismiss appellant's suit. It has been frequently held that such an order is not a final judgment, from which an appeal will lie. Dixon et al. v. Sanderson et al. (Sup.) 6 S.W. 831; Texas Land  Loan Co. v. Winter, 93 Tex. 560,57 S.W. 39; State v. Trilling (Tex.Civ.App.) 57 S.W. 311; Boren et al. v. Jack (Tex.Civ.App.) 73 S.W. 1061; State v. Petmecky et al. (Tex.Civ.App.)125 S.W. 57; Lanius v. People's Home Telephone Co. (Tex.Civ.App.)160 S.W. 304; Kuehn et al. v. Kuehn (Tex.Com.App.) 242 S.W. 719.
The appeal will be dismissed.